Mr. Justice Van Orsdel
delivered the opinion of the Court:
The court was justified in separating the causes of action, and entering a decree only upon the charges of cruelty. Section 968 of the Code [31 Stat. at L. 1345, chap. 854] provides: “Where a divorce from the bond of marriage is prayed for, the court shall have authority to decree a divorce from bed and board if the causes proved be sufficient to entitle the party to such relief only.”
It is contended by counsel for defendant that, inasmuch as the charge of adultery was eliminated, the court could only consider the truth of the specific charges of cruelty as found in the fifth paragraph of the bill, which are as follows: “That on numerous occasions he has abused and ill-treated your complainant; that on several occasions he struck her with his clenched fists; that immediately prior to their separation his ill-treatment and abuse became unbearable, and your complainant believes that had she continued to cohabit with the defendant Tates she would have been in danger of serious bodily harm.” This allegation is sufficiently general to admit of proof of the acts of cruelty perpetrated by defendant against plaintiff during the times mentioned in the bill.
The record is an extensive one, and there being no question of law presented, we deem it unnecessary to enter into any detailed statement of fact. A careful review of the record discloses sufficient evidence of cruelty to justify the court in decreeing separation. The decree is affirmed, with costs, and it is so ordered. Affirmed.